Citation Nr: 0945486	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  92-06 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a stomach disorder, 
to include as secondary to medications taken for the 
Veteran's service-connected disabilities.

2.  Entitlement to a total rating due to individual 
unemployability based upon service-connected disabilities 
(TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1967 to 
August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Ft. Harrison, Montana, regional office (RO) of the Department 
of Veterans Affairs (VA) denying the Veteran's TDIU claim.  
He also appealed an April 2002 rating decision denying a 
claim for service connection for a stomach disability, among 
other claims.

In a My 2008 decision, the Board issued determinations 
regarding 13 of the Veteran's pending claims and remanded his 
service-connection claim for a stomach disorder and his TDIU 
claim for additional development and adjudication.  
Therefore, only the claims listed on the title page are 
before the Board.

A Video Conference hearing was conducted in April 2003 in 
which the Veteran testified before the undersigned Acting 
Veterans Law Judge.  A second Video Conference hearing was 
conducted in March 2008 before the same undersigned Acting 
Veterans Law Judge.  A copy of these hearing transcripts have 
been associated with the claims file.

Subsequent to the issuance of the September 2008 supplemental 
statement of the case (SSOC), the Veteran submitted evidence 
pertinent to the claim on appeal.  This evidence was 
accompanied by a waiver of RO consideration.  See 38 C.F.R. 
§ 20.1304(c) (2009).  Thus, the Board may consider this 
evidence in the first instance.

The Veteran filed an informal increased rating claim for PTSD 
in a September 2009 letter.  This matter is referred to the 
RO for initial development and adjudication.


FINDINGS OF FACT

1.  All notice and development required to properly 
adjudicate these claims have been completed.

2.  There is no nexus between the Veteran's current hiatal 
hernia, gastroesophageal reflux disease (GERD), or other 
gastrointestinal disability and service, nor is there a nexus 
between any such current gastrointestinal disability and 
medication he may have been prescribed to treat a service-
connected disability.

3.  The Veteran's service-connected disabilities include 
posttraumatic stress disorder (PTSD), rated as 50 percent 
disabling; diabetes mellitus, rated as 20 percent disabling; 
residuals of a right ring finger fracture, rated as 
10 percent disabling; tinnitus, rated as 10 percent disabling 
and bilateral hearing loss, rated as 10 percent disabling.  
His current combined disability rating is 70 percent.

4.  The Veteran has completed both an Associates Degree and a 
Bachelors Degree, and has past employment experience as an 
insurance agent, a security sergeant, a  Social Security 
claim adjudicator, a library clerk and a diary worker.

5.  The preponderance of the evidence is against finding that 
the Veteran's service-connected disabilities alone are so 
severe as to preclude all forms of substantially gainful 
employment consistent with his education and occupational 
background.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
gastrointestinal disability, including as secondary to 
medication prescribed to treat the Veteran's service-
connected disability, have not been met.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2009).

2.  The criteria for a total rating based on individual 
unemployability due to service connected disabilities have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.15, 4.16, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); C.F.R. § 3.159(b)(1).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with a January 2007 letter in which 
the RO notified him of what evidence was required to 
substantiate his claim for service connection for a stomach 
disorder, among other claims.  A second January 2007 notice 
informed the Veteran of what evidence was required to 
substantiate his claim for A TDIU.  These letters told him 
what evidence VA would obtain, what evidence he was expected 
to provide, and of what assistance the VA could provide the 
Veteran in obtaining this evidence.  These letters also 
notified the Veteran that he should submit any relevant 
evidence in his possession.  These letters was provided after 
the initial adjudication of the Veteran's claim.

The Court has held that VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  See Pelegrini, supra.  
The timing deficiency was cured by readjudication of the 
Veteran's claims in supplemental statements of the case 
(SSOC) issued in November 2007.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The Veteran has substantiated his status as a veteran.  The 
remaining elements of proper Dingess notice were provided in 
the January 2007 letters.  This timing deficiency was cured 
by the readjudication of the Veteran's claims in the November 
2007 SSOCs.  Id.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c), (d).  This 
duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has met the duty to assist the Veteran in the development 
of his claims.  The Veteran's service treatment records, VA 
treatment records, various private treatment records and 
prison treatment records have been obtained.  A July 2006 
notation indicated that the Veteran was not in receipt of 
Social Security Administration (SSA) benefits.  He has been 
afforded several VA examinations and sufficient medical 
opinions have been obtained.  In addition, an October 2005 
memo formerly found that VA treatment records from VA Medical 
Center in Canandaigua prior to 1975 were unavailable after 
the VA made multiple attempts to obtain these records.

The Veteran's representative argued that the August 2008 VA 
examination was inadequate because the examiner did not 
consider the effect of the Veteran's past medications on any 
current gastrointestinal disability.  This contention is 
without merit.  As discussed below, the August 2008 
examination noted that the Veteran's current diagnostic 
testing did not establish that he suffered from acid reflux 
and discussed the impact his current medications could have 
on his current gastrointestinal disabilities.  The May 2007 
and June 2007 examinations discussed the impact of other 
medications on his gastrointestinal disability.

As neither the Veteran nor his representative have indicated 
that there is any outstanding pertinent information to be 
provided, the Board may proceed with the consideration of his 
claims.

Service Connection Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) 
competent evidence of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disability. Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 
12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza elements is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 
10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 
12 Vet. App. 296, 302 (1999).  Continuity of symptomatology 
may be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disorder found 
to be proximately due to or the result of a service-connected 
disability, including on the basis of aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, No. 2009-7075 (Fed. 
Cir. Sept. 14, 2009).  

"[L]ay evidence can be competent and sufficient to establish 
a diagnosis of a condition when (1) a layperson is competent 
to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence").

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

If certain conditions, including peptic ulcer disease, become 
manifest to a degree of 10 percent within one year of 
separation from active service, then it is presumed to have 
been incurred during active service, even though there is no 
evidence of hearing loss during service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Stomach Disorder Service Connection Claim

The Veteran contends that he now suffers from a 
gastrointestinal disorder as a result of medication he had 
been prescribed to treat his service-connected disabilities.  
Specifically, he now claims to suffer from GERD as a result 
of the medications prescribed to treat his service-connected 
PTSD.

The Veteran's July 1971 discharge examination was negative 
for any relevant abnormalities.  His remaining service 
treatment records were negative for any symptoms, treatments 
or diagnoses of any gastrointestinal disability.

In an August 1990 VA examination, the Veteran reported 
drinking consistently since 1967.  He reported taking ten 
drinks a day for one day every other week and that he has 
suffered no bad effects from alcohol.  He also reported 
occasionally taking Tylenol due to his back pain and taking 
Tagamet in the past.

An April 1994 VA treatment note indicated that the Veteran 
had quit taking Zoloft due to "[gastrointestinal] 
problems."  No additional information or details were 
provided.  Internal hemorrhoids were diagnosed in November 
1995 following a VA flexible sigmoidoscopy.  Frequent 
indigestion and stomach trouble were denied in a July 1998 
prison in-take examination.  A colonoscopy was performed in 
August 2000 and internal hemorrhoids, sigmoid diverticulosis 
and colonic polyps were noted.  A follow-up note indicated 
that these polyps were adenomatous and that another 
colonoscopy should be performed in three to five years.

Complaints of bleeding hemorrhoids or polyps were noted in a 
November 2000 treatment note.  The Veteran complained of 
heartburn "for the last[s] several weeks" which he 
attributed the food served in an October 2001 prison 
treatment note.  Abdominal pain, nausea, vomiting and 
constipation were denied.  A history of GERD was assessed and 
he was prescribed medication to treat the condition.

During an April 2003 hearing, the Veteran testified that he 
suffered from chronic gastritis and that he had been 
prescribed Zantac to treat the condition.  He attributed this 
condition to various other medications he had been 
prescribed.  Frequent indigestion was noted in an October 
2003 prison examination. The Veteran reported that he had 
stopped taking Celexa due to a gastrointestinal problem in an 
August 2005 VA treatment note.

A September 2005 VA esophagogastroduodenoscopy (EGD) revealed 
that the Veteran's esophagus was normal except for an 
irregular Z-line suggesting an old healed esophagitis.  A 
"moderately large hiatal hernia with free reflux" was also 
noted but his stomach and duodenum were otherwise noted to be 
normal.

The Veteran reported experiencing irregular bowel patterns in 
a June 2006 VA treatment note.  He reported experiencing 
diarrhea, constipation and intermittent bleeding.  Physical 
examination revealed that his abdomen was soft and non-
tender.  An assessment of a stable hiatal hernia was made.

A June 2006 VA procedure report indicated that a total 
colonoscopy for forceps polypectomy was performed.  A small 
number of diverticula were noted in the sigmoid colon and a 
polyp was removed.  The colon was noted to be otherwise 
without large polyp formation, neoplasm, malformation or 
inflammatory bowel disease.  An upper gastrointestinal 
endoscopy was performed in July 2006 to re-excise a polyp.

A May 2007 VA examination reflected the Veteran's reports of 
polyps, irritable bowel syndrome, intermittent diarrhea, acid 
stomach and belching.  Nausea, vomiting, weight loss, 
difficulty swallowing and hematemesis were denied.  
Esophageal trauma and a history of hospitalization or surgery 
for his upper gastrointestinal complaints were also denied by 
the Veteran.  He claimed that his lower gastrointestinal 
tract disability was secondary to his upper gastrointestinal 
tract disability, which was caused by taking anti-
inflammatory medications.  Physical examination revealed a 
round, protuberant abdomen without pulsations, discoloration 
or vascular sounds.  The Veteran stated that he did not wish 
for diagnostic testing to be repeated for purposes of this 
examination.  Following a review of the Veteran's treatment 
history, the examiner opined that the Veteran's recent 
diagnostic testing found that his hiatal hernia was free of 
reflux.  His local acid burn may be caused by many different 
medications, alcohol use, some foods and the use of anti-
inflammatory medications.  The examiner opined that the 
highest number of reported cases involving inflammatory 
agents damaging the esophagus involved aspirin.

A May 2007 addendum to the May 2007 examination indicated 
that the Veteran was recently prescribed Metformin to treat 
his diabetes and that none of his current medications were 
indicated for PTSD.  The examiner included a list of 
medications that the Veteran had been prescribed, including 
Amitriptyline, Metformin and Temazepam.  The side effects for 
Metformin included abdominal pain, diarrhea and a metallic 
taste, while the side effects for Amitriptyline included 
light-headedness, dizziness, constipation, dry mouth, change 
in urine color and a fast heartbeat.  The side effects for 
Temazepam included light-headedness, sleepiness, blurred 
vision, dry mouth, a change in balance and feeling tired or 
weak.  

Following a review of the Veteran's treatment records, 
including diagnostic testing, the May 2007 examiner opined in 
the May 2007 addendum that his esophagus was normal except 
for an irregular Z-line suggested an old healed esophagitis 
and that there was no current evidence of esophagitis 
secondary to any medication to include non-steroidal anti-
inflammatory (NSAIDS) drug.  The examiner noted that NSAIDS 
medications were not included in the Veteran's current 
medication list.  His stomach and duodenum were normal other 
than a moderately large hiatal hernia with free reflux, which 
was not caused by NSAIDS or any other medication but were the 
result of a herniation of the elements of the abdominal 
cavity through the esophageal hiatus of the diaphragm.  In 
addition, the Veteran suffered from colon polyps and mild 
diverticulosis, which were not caused or aggravated by any 
medications prescribed for a service-connected disability.  
The literature indicated that the etiology of diverticulosis 
was the lack of dietary fiber intake and that other risk 
factors included obesity, a diet high in red meat and total 
fat with low intake of dietary fiber and the lack of vigorous 
exercise.  The examiner stated that nowhere in the literature 
was it suggested that medications contribute to 
diverticulosis or colon polyps.

A June 2007 addendum to the May 2007 examination indicated 
that the Veteran had not been diagnosed with melana, 
hematochezia, irritable bowel syndrome or diarrhea but that 
he had been diagnosed with colon polyps.  The examiner noted 
that colonic polyps were adenomas and were, by definition, 
dysplastic and potentially malignant.  Only a small minority 
of adenomas progressed into cancer.  The examiner stated age 
was a major risk factor in developing colonic adenomas and 
these were more common in men than in women.  He was unable 
to locate any literature supporting a claim that colonic 
polyps were related to the effects of an antipsychotic agent 
or Temazepan for insomnia.

During his March 2008 hearing, the Veteran testified that he 
had first been diagnosed with GERD in the early 1970s and 
that he took Zantax and Omeprisol to treat this disability.  
He reported taking six to eight Tylenol a day and taking 
three to four Ibuprofen a day to treat his knee, back and 
hand inflammation.  He believed that his prescription 
Temazepam caused or worsened his GERD.

An August 2008 VA gastrointestinal examination reflected the 
Veteran's reports of suffering from anemia secondary to the 
medications he took.  He reported suffering from abdominal 
cramping, dark stools and heartburn five nights per week, 
which he relieved with Pepto-Bismol.  Pica, peptic ulcer 
disease, nausea, vomiting, weight changes or trauma were 
denied.  Physical examination revealed no abdominal 
pulsations, discolorations or vascular sounds.  Following 
this examination and a review of the Veteran's claims file, 
including clinical findings, the examiner noted that his 
gastrointestinal testing had been normal other than a 2005 
hernia finding.  The examiner noted that diagnostic testing 
completed that day showed that he was not anemic and that 
dark stools were a normal effect of Iron supplements and 
Pepto-Bismal.  Current medications were reviewed and none 
were found that would cause or permanently worsen his GERD or 
hiatal hernia or would cause gastrointestinal bleeding.  His 
hiatal hernia was considered to be well controlled, as 
esophagitis was not demonstrated on imaging.  In addition, 
the examiner opined that a hiatal hernia was a protrusion of 
the upper part of the stomach through the diaphragm and into 
the thorax, a condition that was not caused by medication.

In October 2008, the Veteran submitted a variety of internet 
articles purportedly listing the side effects of Metformin, 
Lovastatin, Restoril, Amitriptyline, Prilosec, Tylenol, 
Ibuprofen and Fero Sul.

The Board notes the Veteran has a current disability, as he 
has been diagnosed with a hiatal hernia, colon polyps, 
diverticulosis and internal hemorrhoids.  An assessment of 
GERD was noted in an October 2001 treatment note, prior to 
the filing of the instant claim, and it is not clear that the 
Veteran suffered from this disability at any time during the 
course of this appeal.  See McLain v. Nicholson, 21 Vet. 
App. 319, 321 (current disability requirement is satisfied 
when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim, even if the disability resolves prior to 
adjudication of the claim).  

In order for the Veteran's various gastrointestinal 
disabilities to be recognized as service connected, a 
disability must be linked to an in-service injury or disease 
or there must be competent medical evidence linking the 
disability with a service-connected disability.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.310; Shedden and Hickson, both supra.  
No such evidence has been received.  The Veteran's July 1971 
discharge examination was negative for any relevant 
abnormalities and service treatment records were negative for 
evidence of a gastrointestinal disability.

The first contemporaneous post-service evidence of a 
gastrointestinal disability include vague complaints of 
"[gastrointestinal] problems" noted in an April 1994 VA 
treatment note.  Hemorrhoids were noted in November 1995 
while diverticulosis and colon polyps were first noted in 
August 2000.  Post-service complaints of heartburn were first 
noted in October 2001, when the symptoms were reported in 
relation to the food served during the Veteran's 
imprisonment.

There is no evidence that the Veteran received treatment for 
a gastrointestinal disability within a year of discharge from 
service nor has he claimed to have received such treatment, 
and there is no other evidence of such a disability within a 
year of discharge from service.  If a gastrointestinal 
disability was shown in service and at any time thereafter, a 
nexus to service would be presumed.  38 C.F.R. § 3.303(d).  
There is no evidence in this case that a gastrointestinal 
disability was present in service.

The Veteran has not reported a continuity of symptoms since 
service.  Instead, he has reported symptoms that began 
relatively recently.  These reports are consistent with the 
contemporaneous record, showing no gastrointestinal 
disability or symptomatology until decades after service.

Several VA examinations have been conducted, and no opinions 
have been produced suggesting that the Veteran's 
gastrointestinal disabilities are related to service, 
including any medications he had been prescribed to treat his 
service-connected disabilities.  The May 2007 examiner noted 
that the Veteran's hiatal hernia, colon polyps and 
diverticulosis was not caused or aggravated by any medication 
prescribed for his service-connected disabilities and stated 
that the literature did not establish that these disabilities 
were caused by such prescribed medications.  In addition, the 
May 2007 examiner noted that the Veteran's recent diagnostic 
testing did not establish that he suffered from reflex and 
that his "local acid burn" could be caused by a number of 
factors, including taking anti-inflammatory medications.  
This examiner later noted that the Veteran had not been 
prescribed such medication for his service-connected 
disabilities.  

The VA examiners have declined to find a nexus Veteran's 
gastrointestinal disabilities and service and these opinions 
are entitled to substantial probative weight as the examiners 
have detailed the rationale for these opinions.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the 
probative value of a medical opinion comes from its 
reasoning; threshold considerations are whether the person 
opining is suitably qualified and sufficiently informed).  No 
other competent medical opinion establishing such a nexus has 
been submitted.

The Veteran has claimed that he suffers from a 
gastrointestinal disability as a result of the medication he 
takes for his service-connected disabilities.  He submitted 
copies of internet articles suggesting that the side effects 
of Metformin could include various gastrointestinal 
disturbances such as diarrhea, that the side effects of 
Temazepam could include abdominal pain, diarrhea and 
constipation.  However, this information is negative for 
evidence suggesting that a medication prescribed for one of 
the Veteran's service-connected disabilities could cause a 
hiatal hernia, hemorrhoids, diverticulosis, colon polyps, 
GERD or other diagnosed gastrointestinal disability.

In addition, the Veteran is not competent to opine as to the 
etiology of his current gastrointestinal disabilities.  While 
a layperson can provide evidence as to some questions of 
etiology or diagnosis, the question of a medical relationship 
between a gastrointestinal disability and service, which 
would require more than direct observation to resolve, is not 
in the category of questions that lend themselves to 
resolution by lay observation.  Cf. Jandreau v. Nicholson, 
492 F.3d 1372, 1376 (Fed. Cir. 2007) (lay witness capable of 
diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308- 
309 (lay testimony is competent to establish the presence of 
varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 
462 (2007) (unlike varicose veins or a dislocated shoulder, 
rheumatic fever is not a condition capable of lay diagnosis).  
Thus, the Veteran is not competent to opine on this question, 
and his statements asserting a relationship between his 
gastrointestinal disability and service are not probative as 
to this question.

The evidentiary record does not reflect a diagnosed 
gastrointestinal disability until November 1995, more than 20 
years after discharge.  Vague complaints of gastrointestinal 
problems were noted in an April 1994 VA treatment note.  The 
absence of any clinical evidence or complaints for many years 
after service is a factor that weighs against a finding of 
continuity of symptomatology.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

The Veteran's representative has argued that the April 1994 
VA treatment note indicating that the Veteran had quit taking 
Zoloft due to "[gastrointestinal] problems" was sufficient 
to establish the existence of a nexus between a current 
gastrointestinal disability and medication prescribed for a 
service-connected disability.  The reported symptoms in this 
treatment note are vague, and it is apparent that the Veteran 
attributed this medication to some sort of gastrointestinal 
disability rather than a physician offering such an opinion.

As the evidence is against finding a nexus between the 
Veteran's gastrointestinal disabilities and service, 
reasonable doubt does not arise and the claim must be denied.  
38 U.S.C.A. §5107(b).

TDIU

The Veteran contends that he is unable to secure gainful 
employment due to his service-connected disabilities.  In 
particular, he claims that his PTSD precludes him from 
finding employment in which he must interact with co-workers 
or supervisors.

A TDIU may be assigned, where the schedular rating is less 
than total, when the disabled person is unable to secure or 
follow substantially gainful occupation as a result of 
service- connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  If the schedular rating is less than 100 percent, the 
issue of unemployability must be determined without regard to 
the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 
4.19.

The regulations further provide that if there is only one 
such disability, it must be rated at 60 percent or more; and 
if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Disabilities resulting from 
common etiology or a single accident or disabilities 
affecting a single body system will be considered as one 
disability for the above purposes of one 60 percent 
disability or one 40 percent disability.  38 C.F.R. § 
4.16(a).

The Board, therefore, must evaluate whether there are 
circumstances in the Veteran's case, apart from any non-
service-connected disability or disabilities and advancing 
age, which would justify a total rating based on individual 
unemployability due solely to the service-connected 
disabilities.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).

An April 1994 letter from the Veteran's former supervisor 
indicated that he had received an oral warning for 
insubordination as a result of an angry confrontation.   The 
Veteran was suspended without pay in October 1994 after 
refusing to participate in required training, refusing to 
complete assigned work, and shouting at his supervisors.

A September 1997 Sex Offender Evaluation form indicated that 
the Veteran had been sentenced to 20 years, suspended, 
imprisonment for the sexual assault of a minor.  He was 
prohibited from contact with minors without a trained 
supervisor present as a condition of his sentence.  The 
Veteran's former employer contacted his probation officer in 
August 1997 and indicated that the Veteran had had contact 
with a minor.  A report of violation recommended that the 
suspended portion of the Veteran's sentence be revoked.  The 
report also noted a number of formal complaints against the 
Veteran from his former co-workers indicating that he did not 
actively avoid contact with minor children.

The Veteran reported having been in prison for the past four 
years in a February 2002 VA psychiatric examination and 
indicated that he was scheduled to be released in 2005.  He 
reported working at gas stations, driving a school bus, 
working as a substitute teacher on the reservation and 
working as a night security sergeant in the past.  Past 
difficulties with authority figures were reported by the 
Veteran.  The examiner noted that the Veteran appeared to be 
capable of establishing brief and superficial contact with 
others but seemed to have difficulty with prolonged contact.

During an April 2003 hearing, the Veteran testified that he 
had never maintained employment for any great period of time.

A March 2005 Conditions of Probation and Parole indicated 
that the Veteran was not permitted to leave an assigned 
district without the written permission of his parole 
officer.  He was required to register as a sex offender and 
was not permitted to have unsupervised contact with any 
minors.

A VA Vocational Evaluation was conducted in April 2005.  The 
consultant noted the Veteran's legal status.  The Veteran 
reported that he was unable to work around children at any 
time due to his legal history.  He reported very little 
computer experience but that he had bookkeeping experience.  
Work-place limitations due to his various physical 
disabilities, including limitations in the amount he could 
lift and the length of time he could sit, were reported.  
Although he reported having a valid driver's license, the 
Veteran indicated that he used public transportation or 
walked to get around.  Occupational testing revealed that 
there was no particular occupation that totally fit the 
Veteran's occupational situations due to his physical 
limitations and criminal history.  The consultant noted that 
the Veteran's training and work experience had been in the 
human services field and that there would likely be 
"concerns" as to whom he could work for and whether he was 
hirable due to his criminal history.  Additional business, 
computer or "perhaps" laboratory training were recommended.

A copy of the Veteran's resume was submitted in June 2005.  
It showed the Veteran had earned an "Associates of Arts with 
High Honor" degree in June 1973 and a Bachelor of Arts in 
May 1975, with a major in psychology and a minor in 
sociology.  He reported working selling various types of 
insurance as an independent insurance agent from August 1976 
until October 1998, briefly working as a census enumerator, 
and working for about a year as a security sergeant.  From 
1991 until 1998 he worked adjudicating Social Security 
Administration claims.  He also worked as a library clerk for 
four years, in electrical maintenance for about a year and a 
half and worked as a dairy worker for nearly one year.  

An April 2006 Certification for Disability indicated that the 
Veteran had a "serious employment handicap" based on his 
combined service-connected disability rating.  His physical 
limitations included a restricted ability to lift in excess 
of 20 pounds and he needed the ability to alternately sit, 
stand and walk.  The counselor noted that the Veteran's 
"most significant barrier" to employment was his 
imprisonment and status as a sex offender.  He noted the 
Veteran was not permitted to work around minor children 
without supervision and was therefore precluded from many 
jobs.  The counselor added that the Veteran had persistently 
looked for competitive employment despite the frustration of 
"rejection after rejection based on his legal status."

A June 2006 letter from the state Public Health and Human 
Services indicated that it had reviewed the Veteran's 
criminal record and current parole status.  They noted that 
the positions the Veteran had applied for required access to 
confidential client information and required interactions 
with clients, and that they could not consider or offer him 
employment in those positions.

A June 2006 Grievance Determination reflected the Veteran's 
complaints that various agencies had violated labor laws, 
engaged in unfair labor practices and that these agencies 
were unwilling to work with him due to "misinformation" 
about his past crime.  The determination indicated that the 
Veteran was incarcerated in February 2006 due to parole 
violations that were incurred when he accessed inappropriate 
websites while at work.  He was placed on leave without pay 
from his training assignment in child support enforcement and 
was not reinstated after his release in March 2006 due to the 
parole violations.  Contacts with other host agencies were 
made and each declined to offer him an assignment for a 
legitimate, non-discriminatory reason, including a lack of 
suitable training, a requirement that he pass a criminal 
background check and a work environment in which he would 
come into contact with children.  The determination also 
noted that the number of assignments the Veteran could accept 
was also limited due to his legal restrictions.

The Veteran reported in a July 2006 statement that he 
remained unemployed due to his criminal background, age and 
medical problems.  He stated that VA Vocational 
Rehabilitation determined that he had enough skills and would 
not approve further schooling and a local school would not 
allow him to attend due to his criminal background.  His 
parole officer would not allow him to use the internet to 
conduct a job search or to work (because of the Veteran's 
past usage of inappropriate websites).  He reported applying 
for several hundred jobs since his release from prison and 
that he had been employed in only two positions.  He was 
fired from one position after his parole officer accused him 
of improperly using the internet; he quit a second position 
due to the physical limitations of his knee and back 
arthritis.  He reported requiring employment that allowed him 
to sit and change positions due to his back and knee pain.

An August 2006 statement from one of the Veteran's former 
employers indicated that he had been employed from September 
2005 until May 2006 performing general office duties.  A 
second statement from one of the Veteran's former employers 
indicated that he had been employed as a cashier for one day.  
He stated that the Veteran had reported that he was not able 
to stand long enough for shift work and quit the position.

A VA psychiatric examination was conducted in October 2006.  
The Veteran reported that he had applied for "several 
hundred" different jobs since his release from prison but 
that he had been unable to secure employment.  He reported 
that these difficulties were due to his felony incarceration 
and resultant employment limitations.  The Veteran stated he 
was working as a volunteer driver for the Disabled American 
Veterans and expressed a desire to relocate from the state 
after his parole was concluded.  The examiner noted that the 
Veteran had a lengthy work history and had difficulty dealing 
with supervisors in the past.  The examiner noted the 
Veteran's current unemployment appeared to be more related to 
his legal status than to limitations imposed by his service-
connected PTSD.  He added that the Veteran was intellectually 
capable and should have no difficulty in understanding, 
remembering, and carrying out detailed, as well as simple, 
directions.  Judgment and insight were intact.  The Veteran 
was noted to be intellectually capable but had difficulty 
assuming responsibility for his own actions and viewed 
himself as a victim of society.  

A May 2007 VA examination detailed the current status of the 
Veteran's various service-connected disabilities.  Following 
this examination and a review of the Veteran's treatment 
records, the examiner opined that the Veteran was able to 
perform sedentary and non-sedentary occupations.

The Veteran's lengthy work history was noted in a May 2007 VA 
psychological examination.  The examiner noted that the 
Veteran's work ended due to non-psychiatric reasons and that 
his difficulty interacting with others had limited his work 
opportunities in the past.  However, the examiner opined that 
"[m]uch of his current inability to find work currently 
[was] because of his past [criminal] history."  The examiner 
noted that the Veteran was intellectually capable and that he 
had no difficulty understanding, remembering and carrying out 
detailed, as well as simple, instructions.  Although he 
appeared able to maintain some brief and superficial contact 
with others as reflected in his volunteer work, he faced some 
difficulties managing stress and became easily irritable when 
faced with relatively minor stress.

The Veteran reported that he was attempting to start an 
internet business in a June 2007 VA treatment note.

A June 2007 VA psychological examiner noted that the Veteran 
had a strong work ethic and that he had had significant 
difficulty over the years interacting with supervisors and 
coworkers.  The examiner stated the Veteran was somewhat 
socially immature.  The examiner opined that it was likely 
that the Veteran's reduced stress tolerance, which was due to 
his PTSD, lead to irritability and his difficulty coping with 
even minor confrontations in a work setting. 

During a March 2008 hearing, the Veteran testified that he 
had "always" had trouble "getting along with authority," 
that he "always" had difficulty taking direction from 
others, and that he would get defensive and occasionally 
angry.  He had an "unsettling" feeling about working with 
other people.  He also reported difficulty working with 
women.  He reported applying for about 500 jobs since his 
release from prison, that he had not been offered any regular 
employment, and that the majority of the people who offered 
him feedback stated that they would not employ him due to his 
criminal record.  He stated he currently volunteered driving 
a van for the Disabled American Veterans.

A May 2009 Memorandum from the Veteran's vocational 
rehabilitation representative indicated he had been regularly 
applying for VA employment but that his felony conviction was 
the primary reason for his inability to obtain this 
employment.  The Veteran argued that he should be considered 
for VA employment as he completed his prison term, probation 
and related treatment.  The representative noted that "most 
people" found the circumstances surrounding his felony 
conviction to be offensive and did not want to work around 
him, that the Veteran did not understand the significance of 
his felony conviction on his employment prospects, that he 
was unwilling to pursue employment opportunities outside of 
the Federal or State realms, and that he was resistant to 
staring in a lower-paying job.  The representative noted that 
the Veteran would not be hired again at the State level since 
he was fired from a previous job after his coworkers 
discovered his legal background.

A July 2009 Memorandum from the Veteran's vocational 
rehabilitation representative indicated that he had been 
banned from the VA Medical Center without a police escort.  
The Veteran was not sure why he had been banned but stated 
that he may have said something to a staff person that made 
them uncomfortable or threatened.  The representative noted 
that numerous attempts had been made to find employment for 
the Veteran, that he had "problems" with his last direct 
supervisor, that he always finds fault with his work 
environment and that he becomes adversarial with co-workers.  
Employment for this Veteran was determined to not be 
feasible.

An October 2009 VA psychological examination noted that the 
Veteran was currently being treated with anti-anxiety 
medications and psychotherapy for his PTSD.  No legal 
problems since the last examination were reported.  He was 
noted to be oriented, had good eye contact, was well-groomed 
with no indications of a thought disorder.  The examiner 
noted that recent psychological testing and this clinical 
interview supported a finding of severe PTSD.  He 
demonstrated serious social and occupational impairment, was 
unable to keep a job and had no friends or social network.  
After reviewing the electronic medical records, the examiner 
noted that the Veteran displayed total occupational and 
social impairment due to signs and symptoms of PTSD, and that 
he was unable to maintain employment due to his avoidant and 
arousal symptoms.

The Veteran is currently service-connected for PTSD, diabetes 
mellitus, residuals of a right ring finger fracture, 
bilateral hearing loss and tinnitus.  As his current combined 
disability rating is 70 percent, the schedular requirements 
for a TDIU have been met.  38 C.F.R. § 4.16(a).

After having carefully reviewed the evidence of record, 
however, the Board finds that the preponderance of the 
evidence is against the award of a TDIU.  The evidentiary 
record does not establish that the Veteran is unable to 
secure or follow gainful employment due to his service-
connected disabilities.  Several individuals, including the 
June 2007 VA examiner, have noted that the Veteran has a 
strong work ethic and have suggested that he was actively 
searching for employment.  He has reported applying for 
hundreds of jobs without success.  However, the cause of his 
unemployment has been repeatedly noted to be his criminal 
status and the resulting employment limitations (i.e., 
unsupervised contact with minors was not permitted) rather 
than his service-connected disabilities.  

The Veteran himself has attributed his unemployment to his 
past conviction on numerous occasions and stated during his 
March 2008 hearing that potential employers have also 
attributed his lack of employment to his legal status.  The 
April 2006 and May 2009 VA vocational rehabilitation letters 
noted that while the Veteran's service-connected disabilities 
imposed a serious employment handicap, his most significant 
employment barrier was his legal status.  A June 2006 
employment rejection letter, the only such letter submitted 
which detailed a specific reason for the rejection, indicated 
that it was due to the Veteran's criminal record and parole 
status.  

The October 2009 VA psychological examiner determined that 
the Veteran's PTSD caused total occupational impairment.  
Although this examiner generally noted the Veteran had a past 
criminal history, there is no indication that the extent of 
this history was taken into account when providing this 
opinion.  Nor is there any indication that the 2006 probation 
violations, which occurred while the Veteran was working, or 
his vocational rehabilitation history were known or 
considered prior to rendering this opinion.  

Additionally, the examiner noted the Veteran had been 
involved in the compensated work therapy (CWT) program but 
had not been able to be placed in employment since 1998.  
However, the evidentiary record indicates that he worked as a 
library clerk, in electrical maintenance and as a dairy 
worker while incarcerated and that he had briefly worked as a 
cashier, trained in child support enforcement and worked in a 
temporary office position after being released.  Thus, the 
Board does not understand how the examiner came to this 
conclusion.  

The examiner also appears to ignore the fact that the Veteran 
was limited in his ability to work in certain jobs due to his 
inability to work in a situation where he would be exposed to 
children unsupervised.  There was no acknowledgement by the 
examiner that findings in private treatment records and 
vocational rehabilitation records that the Veteran's 
unemployment was caused by his legal status.  In light of 
these deficiencies, this October 2009 opinion is accorded 
little to no probative value.  See Reonal v. Brown, 5 Vet. 
App. 460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Black v. Brown, 5 Vet. App. 179, 180 (1993).  Stated 
differently, the Board finds that the examiner's opinion 
ignores substantive facts that impact the Veteran's ability 
to work.  The failure to acknowledge these facts lessens the 
probative value significantly.

The Board concludes that the weight of the evidence in the 
evidentiary record attributes the Veteran's unemployability 
to his status as a convicted felon rather than his service-
connected disabilities.  

While the Veteran has indicated that his back and knee 
disabilities limit his employment, which appear to be an 
accurate report, as the Veteran has reported leaving jobs 
because of his inability to stand for long periods of time, 
the Board notes that the Veteran is not service connected for 
these disabilities.  Only service-connected disabilities may 
be considered when determining whether a TDIU is warranted.  
38 C.F.R. §§ 3.340, 3.341, 4.16.

As the preponderance of the evidence is against finding of a 
TDIU, reasonable doubt does not arise and the claim is 
denied.  38 U.S.C.A. §5107(b).


ORDER

Entitlement to service connection for a stomach disorder, to 
include as secondary to medication prescribed to treat 
service-connected disabilities, is denied.

Entitlement to a TDIU is denied.


______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


